RIDGELY, Justice,
dissenting:
Butler makes the extraordinary claim that the Double Jeopardy Clause bars his convictions because the Trial Judge intended to provoke his mistrial request, thereby subjecting him to the substantial burden imposed by multiple prosecutions. “[0]nly a high-handed wrong intentionally directed against [a] defendant’s constitutional right” to a trial before an empaneled jury will bar a new trial.1 And more than a showing of prosecutorial or judicial error is required.2 The record here does not show the specific intent required for the Double Jeopardy Clause to apply. Rather, *41the totality of the record shows a Trial Judge who expected the trial to proceed on the schedule all could meet and that Butler voluntarily sought a mistrial because defense counsel wanted alternate jurors. Defense counsel expressly acknowledged that double jeopardy was a “nonissue,” and Butler is bound by that concession. Because Butler’s convictions are not barred by the Double Jeopardy Clause, I respectfully dissent.
When choosing to request a mistrial, Butler’s defense counsel explicitly based her request solely upon the lack of alternate jurors. Alternate jurors are not required and a trial may proceed without them.3 Butler did not object to the additional voir dire that was conducted by the Trial Judge. The jurors who were excused (and not all were) were excused for cause and without objection. There was no actual problem in trying the case before the motion for mistrial was made. In moving for a mistrial, defense counsel merely speculated about one stating, “We’re going to have no alternates, that’s the problem. And we’re looking at five-four, maybe a fifth day with no alternates. I’m not doing this twice, I’m not doing it with less than 12 [jurors].”4
Butler’s double jeopardy claim was waived. His counsel expressly acknowledged that double jeopardy was a “nonis-sue.” 5 He is bound by that tactical concession. And Butler has not shown why he should be relieved of it. The prosecutors relied on this concession in not opposing his mistrial request, and the Trial Judge relied upon it in granting the mistrial. Afterthoughts developed with colleagues from defense counsel’s office cannot change the fact that Butler consented to the mistrial by requesting one and admitted there was no double jeopardy issue.
On the merits, the totality of the record shows that the Trial Judge expected the trial to continue.6 Prior to Butler’s mistrial motion, the Trial Judge accepted the trial assignment, determined that there would be no plea agreement, and ascertained that twelve jurors and the parties could meet a trial schedule that ended consistent with her own availability on the following Monday. It was Butler’s counsel — and not the Trial Judge, the prosecutors, or the jury — who was unwilling to proceed to trial without alternates. None of the objections raised by Butler in his motion to dismiss were raised at the first trial. The best evidence of why there was a mistrial is in the record of the trial itself. As defense counsel explained at that trial, “the defense is asking for the mistrial because I need a full compliment [sic] of jurors.”7
I also disagree with the majority’s conclusion that “defense counsel had a reasonable basis to fear that other jurors might be later excused by the Trial Judge.”8 I find nothing in the trial record to support this conclusion. The record shows that the jury of twelve was in fact available through Monday. A mere possibility that another juror might be excused is insufficient to bar a new trial when Butler asked *42for one. Butler has not met the exacting standard for the bar of double jeopardy to apply. I would affirm his convictions.
I respectfully dissent.

. United States v. Pavloyianis, 996 F.2d 1467, 1469 (2d Cir.1993).


. See United States v. Dinitz, 424 U.S. 600, 607, 96 S.Ct. 1075, 47 L.Ed.2d 267 (1976).


. See Dirring v. United States, 370 F.2d 862, 864 (1st Cir.1967); Boisen v. United States, 181 F.Supp. 349, 350 (S.D.N.Y.1960).


. Appellant's Op. Br. Appendix at A39 (emphasis added).


. Id. (emphasis added).


. See United States v. Dinitz, 424 U.S. 600, 611 n. 14, 96 S.Ct. 1075, 47 L.Ed.2d 267 (1976) (refusing to find judicial goading where “the judge expected the trial to continue").


. Appellant’s Op. Br. Appendix at A79 (emphasis added).


. Majority Opinion, supra, at 36-37.